Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 17/018,379 (Publication No. 20200413416)filed 09/11/2020 as originally filed claims 1-20 presented for examination. 

Examiner’s Amendment

     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.      Authorization for this examiner’s amendment was given in a telephone interview on January 7, 2022 with applicant representative Vinay Sathe (Reg. # 55,595, Phone: 858-720-5736).  The applicant Vinay Sathe agreed to the following changes without prejudice to claims 6-7 and 13-20.  NOTE: text deletions are shown with strike-through and additions are shown with underlined as follows:      Claim 6.  The method of claim 1, wherein the data transmission is performed in a multiple sub-bands within the transmission band, the method further comprising: transmitting, from the wireless communication node, a third message to the mobile device, the third message identifying one or more SRS resource groups that form a second portion of the scheduling information, the second portion of the scheduling information indicating resources for a second subset of multiple sub-bands within the transmission band.       Claim 7. A method for wireless communication, comprising: receiving, by a mobile device, a first message from a wireless communication node, the first message identifying one or more Sounding Reference Signal (SRS) resource groups that correspond to a transmission rank to be used by the mobile device for a data transmission from the mobile device to the wireless communication node, wherein the one or more SRS resource groups are selected from candidate SRS resources that are known a priori to the mobile device or identified in a second message from the wireless communication node to the mobile device; and performing, by the mobile device, the data transmission having the transmission rank to the wireless communication node.       Claim 12. The method of claim 7, wherein the data transmission is performed in a transmission band that includes multiple sub-bands, and wherein the one or more SRS resource groups in the first message form a first portion of scheduling information, the first portion of the scheduling information indicating a transmission rank and resources for a first subset of the multiple sub-bands within the transmission band, the method multiple sub-bands within the transmission band.      Claim 13. A wireless communications apparatus comprising: 	a processor; and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: transmit a first message to a mobile device, the first message identifying one or more Sounding Reference Signal (SRS) resource groups that correspond to a transmission rank to be used by the mobile device for a data transmission from the mobile device to the wireless communication apparatus, wherein the one or more SRS resource groups are selected from candidate SRS resources that are known a priori to the mobile device or identified in a second message from the wireless communication apparatus to the mobile device; and receive the data transmission having the transmission rank from the mobile device.       Claim 14. (Currently Amended) The wireless communications apparatus of claim 13, wherein the candidate SRS resources are organized in a plurality sets of candidate SRS resource groups or a plurality sets of candidate SRS resources, each set of candidate SRS resource groups or candidate SRS resources corresponding to a different rank.      Claim 15. The wireless communications apparatus of claim 14, wherein a candidate SRS resource group or candidate SRS resources corresponding to rank R+1 include resources in a candidate SRS resource group or candidate SRS resources corresponding to rank R, and wherein the candidate SRS resource group or the candidate SRS resources R resources in an SRS resource set, SR being greater than or equal to zero.       Claim 16.  The wireless communications apparatus of claim 13, wherein the data transmission is performed in a transmission band that includes multiple sub-bands, and wherein the one or more SRS resource groups in the first message form a first portion of scheduling information, the first portion of the scheduling information indicating a transmission rank and resources for a first subset of the multiple sub-bands within the transmission band, wherein the processor is further configured to: transmit a third message to the mobile device, the third message identifying one or more resource groups that form a second portion of the scheduling information, the second portion of the scheduling information indicating resources for a second subset of multiple sub-bands within the transmission band.      Claim 17.  A wireless communications apparatus comprising: 	a processor; and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: receive a first message from a wireless communication node, the first message identifying one or more Sounding Reference Signal (SRS) resource groups that correspond to a transmission rank to be used by the wireless communications apparatus for a data transmission wireless communications apparatus or identified in a second message from the wireless communication node to the  wireless communications apparatus; and perform the data transmission having the transmission rank to the wireless Claim 18.  The wireless communications apparatus of claim 17, wherein the candidate SRS resources are organized in a plurality sets of candidate SRS resource groups or a plurality sets of candidate SRS resources, each set of candidate SRS resource groups or candidate SRS resources corresponding to a different rank.      Claim 19.  The wireless communications apparatus of claim 18, wherein a candidate SRS resource group or candidate SRS resources corresponding to rank R+1 include resources in a candidate SRS resource group or candidate SRS resources corresponding to rank R, and wherein the candidate SRS resource group or the candidate SRS resources corresponding to rank R include first R+SR resources in an SRS resource set, SR being greater than or equal to zero.       Claim 20.  The wireless communications apparatus of claim 17, wherein the data transmission is performed in a transmission band that includes multiple sub-bands, and wherein the one or more SRS resource groups in the first message form a first portion of scheduling information, the first portion of the scheduling information indicating a transmission rank and resources for a first subset of the multiple sub-bands within the transmission band, and wherein the processor is further configured to: transmit a third message to the mobile device, the third message identifying one or more resource groups that form a second portion of the scheduling information, the second portion of the scheduling information indicating resources for a second subset of multiple sub-bands within the transmission band.

Allowable Subject Matter

     Claims 1-20 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Li (Li et al., U.S. Publication No. 20130114547) teaches resource configuration methods and devices of a demodulation reference signal, includes determining the first number of a first transmission layers of a user equipment (UE) for transmitting uplink data; selecting a combination of a Cyclic Shift (CS) resource and an Orthogonal Cover Code (OCC) sequence from one combination item according to the first number of the first transmission layers for each of the first transmission layers; wherein the one combination item is among a plurality of predetermined combination items, each of the plurality of predetermined combination items includes second number of predetermined CS resources and OCC sequences respectively corresponding to the maximum number of transmission layers supportable by the communication system that can simplify the complexity of a protocol describing and reducing inter-codeword interferences (e.g., Abstract).      However, Li does not expressly teach the following underlined limitations:      A method for wireless communication, comprising: transmitting, from a wireless communication node, a first message to a mobile device, the first message identifying one or more Sounding Reference Signal (SRS) resource groups that correspond to a wherein the one or more SRS resource groups are selected from candidate SRS resources that are known a priori to the mobile device or identified in a second message from the wireless communication node to the mobile device; and receiving, by the wireless communication node, the data transmission having the transmission rank from the mobile device, as disclosed in independent claim 1.       A method for wireless communication, comprising: receiving, by a mobile device, a first message from a wireless communication node, the first message identifying one or more Sounding Reference Signal (SRS) resource groups that correspond to a transmission rank to be used by the mobile device for a data transmission from the mobile device to the wireless communication node, wherein the one or more SRS resource groups are selected from candidate SRS resources that are known a priori to the mobile device or identified in a second message from the wireless communication node to the mobile device; and performing, by the mobile device, the data transmission having the transmission rank to the wireless communication node, as disclosed in independent claim 7.       A wireless communications apparatus comprising: a processor; and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: transmit a first message to a mobile device, the first message identifying one or more Sounding Reference Signal wherein the one or more SRS resource groups are selected from candidate SRS resources that are known a priori to the mobile device or identified in a second message from the wireless communication apparatus to the mobile device; and receive the data transmission having the transmission rank from the mobile device, as disclosed in independent claim 13.       A wireless communications apparatus comprising: a processor; and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: receive a first message from a wireless communication node, the first message identifying one or more Sounding Reference Signal (SRS) resource groups that correspond to a transmission rank to be used by the wireless communications apparatus for a data transmission to the wireless communication node, wherein the one or more SRS resource groups are selected from candidate SRS resources that are known a priori to the wireless communications apparatus or identified in a second message from the wireless communication node to the wireless communications apparatus; and perform the data transmission having the transmission rank to the wireless communication node, as disclosed in independent claim 17.       For these reasons, independent claims 1, 7, 13, and 17 are allowed.  Claims 2-6 are dependent of independent claim 1 and are allowed for the same reasons set forth in 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

January 21, 2022